UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JUDLAU CONTRACTING, INC.,
                                                                      No. 18 CV 9638-LTS
                                   Plaintiff,

                 -against-                                            ORDER

JOHNSON CONTROLS, INC.,

                                    Defendant.
-------------------------------------------------------x

                 On November 13, 2018, the Court issued an order staying this litigation pending

the parties’ completion of arbitration proceedings and directing the parties to file a joint status

report on April 1, 2019, and each July 1, October 1, and January 1 thereafter while the case remains

on suspense. (Docket entry no. 7.) The docket sheet, maintained by the Clerk of Court for this

action, does not reflect that the July 1 status report has been filed and the time for doing so has

elapsed. Therefore, on or before July 16, 2021, the parties shall file their joint status report, or

otherwise advise the Court in writing, of the status of this action.



        SO ORDERED.

Dated: New York, New York
       July 12, 2021


                                                                        /s/ Laura Taylor Swain
                                                                        LAURA TAYLOR SWAIN
                                                                        Chief United States District Judge




JUDLAU - ORD STAT RPT.DOCX                                 VERSION JULY 12, 2021                             1
